Citation Nr: 1017339	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from July 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board acknowledges that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the United States Court of Appeals for Veterans 
Claims (Court) held that when the appellant specifically 
requests service connection for PTSD, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed as only a PTSD claim, and should be 
considered as a claim for a psychiatric disorder.  However, 
in this instance, the Board notes that the RO denied the 
appellant's request to reopen his claim of entitlement to 
service connection for schizophrenia in July 2006.  As the 
appellant did not appeal the denial, it is final.  The 
evidence does not indicate the appellant has been diagnosed 
with a psychiatric disorder other than schizophrenia.  
Consequently, the Board has characterized the issue on appeal 
as service connection for PTSD alone.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
appellant has a current diagnosis of PTSD in accordance with 
the Diagnostic and Statistical Manual, Fourth Edition (DSM-
IV).

2.  There is no evidence of record corroborating the alleged 
in-service stressor identified by the noncombat appellant.



CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim of entitlement 
to service connection for PTSD.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Dingess/Hartman, at 490.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  
 
In an April 2006 VCAA notice response, the appellant 
identified relevant records in the possession of Barnes-
Jewish Hospital.  The RO requested those records in April 
2006.  In a May 2006 letter, the Barnes-Jewish Hospital 
notified the RO that the specific information requested could 
not be located in the chart.  A June 2006 Report of Contact 
indicates the RO contacted the Barnes-Jewish Hospital and was 
notified that no records for the appellant were available.  
The RO also requested records from the Barnes-Jewish Hospital 
in a February 2007 letter.  In a March 2007 letter, the 
Barnes-Jewish Hospital notified the RO that they had no 
record of the patient being treated on the day indicated in 
the request.  The March 2007 statement of the case noted that 
records from Barnes-Jewish Hospital could not be located.  
The Board finds that the RO has made all reasonable attempts 
to obtain those records, further development would be 
fruitless.  The appellant has at no time referenced 
additional outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The appellant's claimed stressor for PTSD is being beaten by 
drill sergeants during training.  The file contains the 
appellant's service personnel records and service treatment 
records.  The appellant has given no indication that he 
reported the incident at the time or that there was any 
report of the incident.  Therefore, it would not appear in 
unit reports.  Consequently, the Board finds that a remand 
for further development regarding the appellant's claimed 
PTSD stressor is not necessary.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes an examination is not needed in this 
case.  A medical opinion is not necessary to make a decision 
on the claim.  There is no evidence the appellant has a 
diagnosis of PTSD or that he had any psychological problems 
in service.  As will be discussed below, the Board finds that 
there is no credible evidence that the appellant suffered the 
alleged inservice assault he contends is the source of his 
disability.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical examination and opinion would aid in substantiating 
the appellant's claim since it could not provide evidence of 
a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has PTSD as a result of 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted. 

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).   For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
Where, however, VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

B.  Analysis

The first element of a claim for service connection is 
evidence of a current disability.  The record does not 
reflect that the appellant has been diagnosed with PTSD.  The 
claims folder contains VA treatment records dating from May 
1991 to February 2007, and private psychological records 
dating from May 1986.  The claims folder also contains a 
Social Security Administration decision granting disability 
benefits due to the appellant's psychiatric condition.  None 
of the numerous psychological records reflect that the 
appellant has ever been diagnosed with PTSD.  VA treatment 
records indicate the appellant has a current diagnosis of 
schizophrenia.  A July 1992 psychological examination report 
indicates the appellant had schizophrenia, undifferentiated 
type, alcohol dependence, borderline personality disorder, 
and antisocial personality disorder.  An August 1993 VA 
examination report also found the appellant had paranoid 
psychosis, equivalent to schizophrenia, undifferentiated 
type.  The VA examination also found the appellant was 
incompetent within the meaning of the VA regulations.  An 
October 2005 VA treatment record reflects that the appellant 
had schizophrenia and chronic mental illness.  Thus, although 
the medical evidence indicates that the appellant has 
schizophrenia, it does not indicate the appellant has a 
diagnosis of PTSD.   

To establish entitlement to service connection for a 
disability, evidence must show that the appellant currently 
has the disability for which benefits are being claimed.  
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  As the 
appellant does not have a current diagnosis of PTSD, service 
connection may not be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board notes that even if the appellant did have a 
diagnosis of PTSD, there is no persuasive evidence of record 
that any such a disability was incurred in, or aggravated by, 
active service.  For the sake of thoroughness, the Board will 
discuss the alleged stressor.

In a February 2007 statement in support of his claim for 
PTSD, the appellant claimed that in August 1969 during 
training, he was called into an office and three drill 
sergeants and other sergeants beat him up.  He stated that 
after the incident he attempted suicide and was admitted to 
the Fort Leonard Wood Hospital and then sent to another 
training unit.  He claims that due to this incident he was 
unable to function in the military and was eventually 
discharged.

As the appellant's PTSD claim is based on in-service personal 
assault, evidence from sources other than the appellant's 
service records may corroborate the appellant's account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304 (f)(3).  The appellant 
was notified of the alternative sources he could submit in 
support of his claim based on personal assault in a January 
2007 letter.  In cases involving personal assault, the 
existence of a stressor in service does not have to be proven 
by the "preponderance of the evidence" because this would 
be inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 
Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 
279-280 (1999).

There is no evidence of record which corroborates the 
appellant's claim that he was beaten by drill sergeants in 
August 1969.  An August 1969 service treatment record 
reflects the appellant was referred to the hospital for a 
medical appointment for pleuritis and chest pain.  An August 
1969 service treatment record indicates the appellant had 
vague complaints referable to his low back, hip and left 
inguinal area.  The appellant reported the symptoms had 
increased since swimming.  The report reflects a prognosis of 
a minimal bilateral muscle spasm.  A service treatment record 
dated a few days later, also in August 1969, reflects that 
the appellant had enlarged tonsils.  In another August 1969 
VA treatment record the appellant was diagnosed with 
pharyngitis and tonsillitis.  Finally two VA treatment 
records from the end of August 1969 reflect that the 
appellant reported having pain in his back from carrying a 
heavy pack.  Service treatment records from September 1969 
indicate the appellant was seen for facial acne.  The rest of 
the appellant's service treatment records are also negative 
for any treatment indicating he was beaten or had any mental 
conditions.  An April 1970 medical examination report upon 
separation from service reflects that the appellant was 
normal and did not note any physical or psychiatric 
conditions.  In an April 1970 report of medical history, the 
appellant denied having nervous trouble of any sort.

There is also no evidence of any behavioral changes in 
service which would be probative of an assault in boot camp.  
The appellant's service personnel records reflect that his 
conduct and efficiency were good and excellent during basic 
training.  His conduct and efficiency were also rated 
excellent in January 1970.

Significantly, the medical and psychiatric records in the 
appellant's claims folder, which date to 1970, do not contain 
any reference to an incident where the appellant was beaten 
by drill sergeants prior to the appellant's claim for 
entitlement to service connection for PTSD.  A July 1992 
private psychological evaluation report indicates the 
appellant reported having been enrolled in the Army and 
obtaining an honorable discharge.  Th appellant did not 
mention any problems during service.  An August 1992 
neurological examination notes that the appellant reported 
having been beaten by police.  The appellant submitted 
several letters dated in September 2006 from friends and 
family indicating the appellant reported having been beaten 
by drill instructors in the military and had mental problems 
since discharge.  However, the Board finds the letters are 
not probative. The friends and family reported the 
appellant's report of his history in the military, not what 
they personally witnessed.  Moreover, several of the letters 
are exact duplicates, signed by different people, indicating 
the letters were not written by the people who signed them, 
and are thus, not credible.

The question of whether the appellant was exposed to a 
stressor in service is a factual determination, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors.  Wood v. Derwinski, 1 Vet. App. 190 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  The Boards 
finds the appellant's report of being beaten by drill 
sergeants in service is not credible.  His claim is not 
supported by the service treatment records, service personnel 
records, or post-service psychiatric medical records.  

In sum, the Board finds the appellant is not entitled to 
service connection for PTSD.  The evidence does not support a 
finding that the appellant experienced an in-service stressor 
or that he has a current diagnosis of PTSD.  As the 
preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


